Title: From Thomas Jefferson to Thomas Eston Randolph, 24 September 1822
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monticello
Sep. 24. 22.
Under the idea that you thought of engaging a partner in the lease of the Mill I had suspended the proposing to sign the agreement between us. but understanding that the prospect of such an engagement is more uncertain, I now inclose you the paper which was prepared for the last lease, but omitted to be signed from mutual neglect or confidence; it is a copy of the articles with Shoemaker; except that it gives up the 30. D. rent for the Storehouse; and except also that it contains an article of re-entry on the rent being 6 months unpaid. to this you objected, and I was prepared to give it up, as it had not been a part of my agreement with Shoemaker. on your examination of this paper and finding it right, I will copy it as it should be for mutual signature.It is proper for me here to mention that I had a suggestion that you would claim  some suspension of the current rent. if there is any such idea, I pray you to state it, that we may settle it at once by arbitration, as I cannot imagine what is the ground of such a claim. and indeed, to avoid future differences of opinion I think it would be right to insert in the lease a provision that claims for the suspension of rent should hereafter be notified in writing, and to have no force but from the day of notification. it seems fair that I should be put on my guard in such case and warned to remove the cause, if any existed. my wish is to have everything so prearranged as to avoid dispute. ever and affectionately yoursTh: Jefferson